Title: To Alexander Hamilton from Samuel Eddins, 25 February 1800
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Dear Sir,
            Fort Jay 25th. Feby. 1800—
          
          Before I leave this Island I wish to interceed for a Young Man whom I enlisted in Virginia  by the name of I. M. Perrin, He has been very unhappy and discontented ever Since His enlistment, & I have often felt very considerable for his Situation, being informed by many very reputable Personages of his former Sphere of Life, which does not at all coroberate with the Present, He is well educated & posesses qualifications to render himself usefull to the Community; but for a Soldier, I can Answer with propriety he is not calculated, I have tried every measure with him, but inefectual; He seems totaly opposed to his situation, & I believe from misfortune or some other Cause, at times He is not perfectly himself—that I think an able Substitute would be much preferable, if Genl. Hamilton thinks proper—Again I find Since my enlisting him he is an Alien and not a Citizen of the United States; it was immediately after your General Orders were issued, & had not reached my hands, otherwise Should have refused him; But, from Pity & Compassion for the Young Man, I am Actuated to solicit you in his behalf; Your favor towards him will reinstate his happiness; & much Oblige Dear Sir Your Obedt. & Humle. Servt.
          
            Saml Eddins Captain
             2nd Regimt. Arts. & Engs—
          
        